       Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 1 of 7 PageID# 302




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

  UNITED STATES OF AMERICA                    )
                                              )
  v.                                          )           Criminal No. 3:00-CR-202-HEH
                                              )
  ALBERT H. DOLES, JR.                        )
                                              )
                       Defendant.             )

                              MEMORANDUM OPINION
                (Granting Defendant's Motion for Compassionate Release)

          This matter is before the Court on Albert H. Doles' ("Defendant") Motion for

  Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(l)(A) (as amended) ("Motion,"
                                               1
  ECF No. 58), filed on September 25, 2020.        Due to his severe medical conditions and

  the threat posed by the novel coronavirus ("COVID-19"), Defendant seeks to be released.

  The Government does not oppose Defendant's Motion and agrees that it is appropriate

  for Defendant to be released. (Gov't Resp. at 1, ECF No. 62.) The Court will dispense

· with oral argument because the facts and legal contentions have been adequately

  presented to the Court, and oral argument would not aid in the decisional process. See

  E.D. Va. Local Crim. R. 47(J). For the foregoing reasons, the Court will grant

  Defendant's Motion for Compassionate Release. Defendant's sentence will be reduced to

  time served, to be followed by 10 years of supervision.

  1
   Defendant initially filed an Emergency Motion for Compassionate Release/Reduction In
  Sentence for Individuals Who Are At Risk for COVID-19 Infection on May 22, 2020 (ECF
  No. 53). On August 26, 2020, this Court construed said Motion as Defendant's prose Motion
  Pursuant to Section 603 of the First Step Act of 2018 and ordered the Clerk to appoint the
  Federal Public Defender to represent Defendant (ECF No. 55). Defendant's counsel filed the
  Motion now before the Court.
  Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 2 of 7 PageID# 303




       Defendant pied guilty on September 25, 2000, to two counts of a seven-count

Indictment: Count 4 - possession with the intent to distribute crack cocaine within 1,000

feet of a public school, in violation of21 U.S.C. §§ 841(a)(l), 860; and Count 6-

possession of a firearm in furtherance of a drug trafficking crime, in violation of 18

U.S.C. § 924(c). (Gov't Resp at 2.) Defendant received a mandatory minimum sentence

of 240 months on Count 4 with an additional 60-month term on Count 6 to be served

consecutively. (Id.) This sentence was to be followed by 10 years of supervision. (J.,

ECF No. 24.) Defendant is currently incarcerated at FMC Fort Worth and has served

over twenty years of incarceration, with a projected release date of February 22, 2022.

(Gov't Resp. at 2.)

       Defendant is a sixty-four-year-old bilateral amputee, is confined to a wheelchair,

and suffers from numerous serious and debilitating health conditions, including: Type 2

diabetes with neurological manifestation and insulin resistance; AIDS; heart failure;

atherosclerosis; hypertension; hyperlipidemia; chronic kidney disease; and liver disease.

(Def.' s Mot. at 2.) Many of these health conditions are known to cause an increased risk

of complications from COVID-19. People With Certain Medical Conditions, CTRS. FOR

DISEASE CONTROL (Nov. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/people-with-medical-conditions.html (last visited Dec. 22, 2020)

       "' A judgment of conviction that includes a sentence of imprisonment constitutes a

final judgment' and may not be modified by a district court except in limited

circumstances." Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations omitted)

(quoting 18 U.S.C. § 3582(b)). This Court has no inherent authority to modify a


                                             2
  Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 3 of 7 PageID# 304




defendant's term of imprisonment once it has become final; rather, Congress must grant

this Court the power to do so. See United States v. Goodwyn, 596 F.3d 233,235 (4th Cir.

2010) (quoting United States v. Cunningham, 554 F.3d 703, 708 (7th Cir. 2009)).

Accordingly, this Court "'may not modify a term of imprisonment once it has been

imposed' unless the Bureau of Prisons moves for a reduction, the Sentencing

Commission amends the applicable Guidelines range, or another statute or Rule 3 5

expressly permits the court to do so." Id. (quoting§ 3582(c)).

       As amended by the First Step Act,§ 3582(c)(l)(A) authorizes courts to modify a

criminal defendant's sentence on grounds of compassionate release under two

circumstances. Such a request must come before the court either: (I) "upon motion of the

Director of the Bureau of Prisons;" or (2) "upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant's facility, whichever is

earlier." § 3582(c)(l)(A); United States v. McCoy,_ F.3d _, Nos. 20-6821, 20-6869, 20-

6875, 20-6877, 2020 WL 7050097, at *8 (4th Cir. Dec. 2, 2020) ("A defendant may

proceed directly to the district court if his request is not acted upon within [thirty days].")

       In this case, the Bureau of Prisons has not made a motion on Defendant's behalf.

Instead, Defendant submitted his request to the Warden of FCI Danbury on January 17,

2019, which the Warden denied on July 24, 2020, after considering updated medical and

case information. (Def.' s Mot at 3.) Defendant filed his Motion, through counsel,

seeking judicial relief on September 25, 2020. Thus, for this Court to adjudicate this


                                               3
    Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 4 of 7 PageID# 305




matter, it must be the case either that Defendant filed his Motion after exhausting his

administrative remedies or that thirty days have lapsed since Defendant submitted his

request to the Warden. Defendant filed the Motion more than thirty days after the request

to the Warden. Thus, Defendant's Motion is ripe for the Court's review.

        As amended by the First Step Act,§ 3582(c)(l)(A)(i) permits a court to modify a

defendant's sentence when "extraordinary and compelling reasons warrant such a

reduction." 2 In so doing, a court must consider the factors set forth in 18 U.S.C.

§ 3553(a), including the need to promote respect for the law, deter criminal conduct, and

protect the public. § 3582(c)(l)(A). The United States Sentencing Commission

("Sentencing Commission") issued guidance defining "extraordinary and compelling

reasons," of which one sufficient reason is when a "defendant is suffering from a terminal

illness ... [or] a serious physical or medical condition." U.S. SENTENCING GUIDELINES

MANUAL§      1B1.13 cmt. n.1. (U.S. Sentencing Comm'n 2004); see also United States v.

Feiling, 453 F. Supp. 3d 832, 840-41 (E.D. Va. 2020) (relying on the Sentencing

Commission's non-binding policy statements to define "extraordinary and compelling

reasons"). Consequently, a severe or terminal medical condition alone can justify a

sentence modification. See Feiling, 453 F. Supp. 3d at 841. The Court may also consider

the severity of the defendant's sentence as compared to sentences pursuant to the First



2
  The Court may also grant such a modification if it finds that the defendant is at least 70 years of
age, has served at least 30 years in prison, pursuant to a sentence imposed under§ 3559(c), for
the offense or offenses for which the defendant is currently imprisoned, and a determination has
been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
safety of any other person or the community. § 3582(c)(l)(A)(ii). However, this provision is
inapplicable here as Defendant does not appear to seek relief under this provision.


                                                 4
  Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 5 of 7 PageID# 306




Step Act. McCoy, 2020 WL 7050097, at *10 ("[D]istricts courts [may] treat[] as

'extraordinary and compelling reasons' for compassionate release the severity of the

defendants' § 924(c) sentences and the extent of the disparity between the defendants'

sentences and those provided for under the First Step Act.").

       Here, Defendant has set forth extraordinary and compelling reasons for his release

due to his age and health conditions. As discussed above, Defendant's health conditions

are serious. Defendant's diagnoses of Type 2 diabetes, heart failure, and chronic kidney

disease place Defendant at a high risk for COVID-19 complications. See People With

Certain Medical Conditions, supra. His diagnoses of liver disease, HIV/AIDS, and

hypertension can also increase his risk of contracting serious illness from COVID-19.

See id. Other courts have similarly granted motions for compassionate release in light of

a defendant's increase~ risk of severe illness from COVID-19 due to underlying health

conditions. See, e.g., Woodard v. United States, 469 F. Supp. 3d 499, 503 (E.D. Va.

2020) (finding the defendant's age of seventy-seven years and underlying heart issues

arising from multiple heart attacks extraordinary and compelling); United States v.

Muniz; _F. Supp. 3d_, 2020 WL 1540325, at *2 (S.D. Tex. Mar. 30, 2020) (finding the

defendant's underlying health conditions-end stage renal disease, diabetes, and

hypertension-created a sufficient extraordinary and compelling reason to allow sentence

modification). The Court finds that Defendant's age, the serious and declining nature of

Defendant's health conditions, and Defendant's heightened risk of complications from

COVID-19, are extraordinary and compelling reasons sufficient to modify his sentence.




                                            5
  Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 6 of 7 PageID# 307




       Additionally, Defendant's disparate sentence also weighs in favor of release.

Defendant was sentenced to a total of 300 months on both the crack cocaine offense and

the gun charge based upon a guideline range of240 (restricted) to 293 months of

incarceration. (Def.'s Mot. at 27.) Today, Defendant would have had a Base Offense

Level of 33 pursuant to§§ 2D.2(a)(2) and 2Dl.1, and, with a three-level reduction for

pleading guilty, his Total Offense Level likely would be 30. With a Criminal History

Category V at his original sentencing, Defendant likely would have a guideline range of

151 to 188 months. Defendant has already served 211 months, which is the sum of a

sentence at the low end of the updated guidelines for the drug offense and the mandatory

consecutive 60-month sentence for the § 924(c) offense.

       Moreover, this Court must consider the sentencing factors as set forth under

§ 3553(a)-such as the need to promote respect for the law, deter criminal conduct, and

protect the public. Defendant has served over eighty percent of his federal sentence and

has less than two years of confinement remaining. (Def.'s Mot. at 2-3.) However,

Defendant committed a serious drug offense and has a lengthy history of criminal

conduct. (Gov't Resp. at 6.) Defendant also has had numerous infractions over the term

of his confinement-including three serious infractions in the past tpree years-but he

has not committed any infractions in the past year and a half. (Id.; Gov't Resp., Ex. 2.)

Furthermore, Defendant participated in numerous educational opportunities, including

several college-level accounting classes. (Gov't Resp. at 2-3.) Considering Defendant's

serious medical conditions and his limited mobility, there is a decreased risk of any

further criminal conduct. Keeping Defendant in custody while he lives in fear of


                                             6
  Case 3:00-cr-00202-HEH Document 67 Filed 12/22/20 Page 7 of 7 PageID# 308




contracting a serious illness due to COVID-19 will not promote respect for the law nor

protect the public.

       Accordingly, the Court finds that Defendant's motion is ripe, and that Defendant's

serious medical conditions are a sufficiently extraordinary and compelling reason to

modify his sentence. The Court further finds that Defendant's release will not contravene

the sentencing factors under§ 3553(a). Thus, Defendant's Motion for Compassionate

Release (ECF No. 58) will be granted and the remainder of Defendant's sentence will be

reduced to time served.

       An appropriate Order will accompany this Memorandum Opinion.



                                                ~Isl
                                                Henry E. Hudson
                                                Senior United States District Judge
Date~ c, 21, 2o2.o
Richmond, Virgmia




                                            7
